*389DISSENTING OPINION
3y GRIFFITH, J.
My judgment in this case is in accord with that of the Trial Court ipon the reasoning set forth in its opinion and with the further added )bservations.
When the contract in question was entered into on November 1, 1952, )oth parties thereto were well aware that their rights thereunder were subordinate to the right of the State Highway Department to widen Route No. 18 as the public interest may require. Neither party contemplated this widening project, and the exigency resulting therefrom.
The water main and connections were installed by the county, and the abutting property owners assessed according to benefits. The city has been supplying water to this system since 1941, and the new contract was entered into in November 1952.
Nothing in the contract requires the county to do anything to the main or connections after the taking over by the city. It does require the city to maintain and service. The contract provides:—
“Anything that is not in first-class condition shall be repaired, by Mahoning County, at its own expense, and again inspected and approved by the Commissioner of Water, after which the City of Youngstown— Division of Water agrees to maintain the same at its own expense.”
It further provides:—
“The city shall continue to maintain and service, at its own expense, the piping system and all water lines, the maintenance of which has previously been assumed by the City of Youngstown in the same manner as the piping system is maintained and serviced within the City of Youngstown.
“It is further mutually agreed that the City of Youngstown shall have no obligation to construct or assume any portion of the costs of construction of any new water lines, feeder mains, hydrants or other facilities within said district.”
Does the term “maintenance,” imply the removal and relocation of twenty hydrants to the opposite side of the water main as well as the relocation of 196 curb boxes and shut off valves?
“Maintain,” has been defined in 38 Corpus Juris, on page 334, as follows:—
“As its structure suggests, ‘maintain’ signifies literally, to hold by the hand, While it is a word of common use and said to have a well defined meaning, oftentimes its meaning depends upon the intention of the parties and the contest of the instrument. It is variously defined as to bear the expense of; to continue; to furnish means for the subsistence or existence of; to hold in an existing state or condition; to hold or preserve in any particular state or condition; to keep from change; to keep from falling, declining, or ceasing, to keep in existence or continuance; to keep in proper condition; to keep in repair; to keep up, to preserve; to preserve from lapse, decline, failure, or cessation: to provide for; to supply with means of support; to supply with what is needed; to support; to sustain; to uphold. Negatively stated, it is defined as not to lose or surrender; not to suffer or fail or decline.”
*390The word “maintain,” as used in this contract, means continuing the water service already in existence and not as creating or bringing into existence a new service.
The construction work embraced in this case did not involve a complete rebuilding or reconstruction of the water line and connections or Route No. 18. There is a duty on the part of the City to maintain anc service the water lines at its own expense after the city inspects tht same and sees that they are in first class condition.
I have no difficulty in arriving at the conclusion that the language used in the contract is sufficiently broad as to include what is tantamount to relaying and reinstalling the connections, hydrants, and curb boxes if the same became necessary.
For the reasons set forth in the Trial Court’s opinion and these added! reasons, the declaratory judgment of the Trial Court should be affirmed!